Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed Supreme Court’s denial of the motions to intervene, dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution and, insofar as it seeks leave to appeal from the remainder of the Appellate Division order, dismissed upon the ground that, absent an order of intervention, Alma Poindexter, St. Vincent’s Hospital and Medical Center of New York, Our Lady of Mercy Medical Center, and St. Mary’s Hospital of Brooklyn are not parties to the action and thus lack capacity to challenge that part of the order.